Dissenting Opinion.
Egan, J.
I concur in so much of the decree as reverses the judgment of the lower court which directed the demolition of the dam in question. I dissent from so much of the decree of this court as affirms the allowance of damages by the court below to the plaintiff in this case. The right to damages, if any, existed in favor of the vendor of the plaintiff,, the person who owned the land at the time the dam was constructed and the bayou stopped. That right is not in my opinion one which runs-with the land, like a servitude, in favor of any future owner. If the-bayou constituted a servitude before, it ceased to do so after, the construction of the dam under authority of the police jury, and no other right remained except to compensation to the then owner. If the plaintiff’s vendor did not lay claim to damages herself, then plaintiff, to whom she only transferred the land with the dam already built, and to whom she did not transfer her right to compensation or damages growing out of its construction, can not recover them in her stead. This, would seem the more just and reasonable, as, if there was damage or apprehension of damage from the stoppage of the bayou and construction of the dam, the plaintiff doubtless got the benefit of it in his purchase at a correspondingly diminished price.
Mare, J. I concur in this dissenting opinion.